Oo Oo IN DBD A BR YW LH —

NM NO NO NR NH DP WD Rm we a a a eee
SCNHRkRRRBRRBESERAREZEERDDOS

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, Case No. CR20-215RSM
Plaintiff,
Vv. VERDICT FORM
ELLEN BRENNAN REICHE,
Defendant.

 

 

 

WE, THE JURY, have unanimously reached the following verdict:

As to the charge of Violence Against Railroad Carriers, as charged in Count One,
the Defendant, ELLEN BRENNAN REICHE, is:

GUILTY 4 NOT GUILTY

If finding the Defendant guilty of Count One, we unanimously agree that the
Defendant:
Committed Violence Against Railroad Carriers

Yes / No

 

Attempted to Commit Violence Against Railroad Carriers
Yes v No
Oo Oo 4 NHN vA BP WY NO

NY bw WY NY BH HO NO SS =| Se Be Be ee Se Se eS ie
SXSRSRERSRBNRBRSFSDRZBEBHoeAS

 

 

Conspired to Commit Violence Against Railroad Carriers

Yes / No
DATED this ] day of September, 2021.

ae JUROR
